Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 30, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00039-CR



             IN RE ANTHONY WHITNEY NORMAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1248767

                        MEMORANDUM OPINION

      On January 17, 2020, relator Anthony Whitney Norman filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks court to compel the Honorable Lori
Chambers Gray, presiding judge of the 262nd District Court of Harris County, to
rule on his motion to set aside the judgment of conviction because the judge, who
presided over his trial in 2011, Judge Denise Bradley, purportedly was
constitutionally disqualified to preside over relator’s case, thereby rendering his
conviction void.

       To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

       It is a relator’s burden to provide a sufficient record to establish that relator is
entitled to relief. Id. Relator has failed to do so. Rules 52.3 and 52.7 require a
relator to provide a “certified or sworn copy” of certain documents, including any
order complained of, any other document showing the matter complained of, and
every document that is material to the relator’s claim for relief that was filed any
underlying proceeding. See Tex. R. App. P. 52.3(k)(1)(A), 52.7(a)(1). The only
document relator submitted with his petition is a copy of his motion to set aside,
which is neither sworn nor certified. Relator has not provided any other documents
related to his claim for relief.

       Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                     PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                            2